 

 

  
   
   
  
  
  
   
 
 
 
   
  
   
 
 
 
 
 
   
     
   
 
 
    

 

 

 

 

Case 3:20-cr-00353-L Document 12 Filed 08/18/20 Page 1 oftuls. baagetiegirt
NORTHERN DISTRICT OF TEXAS
. ae FILED
United States District Cour AUG 1.8 2000
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION CLERK, ve Rect COURT
UNITED STATES OF AMERICA By Deputy

 

 

V. CRIMINAL NO. 3:20-CR-000353-L

CYNTHIA MACIAS-MARTINEZ

rr Or Wr 0Or tOr

REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

CYNTHIA MACIAS-MARTINEZ, by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir.
1997), has appeared before me pursuant to FED. R. CRIM. P. 11, and has entered a plea of guilty to Count One of the
Information. After cautioning and examining CYNTHIA MACIAS-MARTINEZ under oath concerning each of the
subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense
charged are supported by an independent basis in fact containing each of the essential elements of such offense. | therefore
recommend that the plea of guilty be accepted, and that CYNTHIA MACIAS-MARTINEZ be adjudged guilty of 16
U.S.C. §§ 3372(a)(1), 3373(d)(1)(B)-Sale of Wildlife Taken in Violation of Federal Law-and have sentence imposed
accordingly. After being found guilty of the offense by the District Judge:

nmnn, is currently in custody and should be ordered to remain in custody.

The Defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the Defendant is not likely to flee or pose a danger to any other person or the community
if released.

he Government does not oppose release. se ‘
he Defendant has been compliant with the current conditions of release. Londidoas of kok aL sof this dey
I find by clear and convincing evidence that the Defendant is not likely to flee or pose a danger to any other

person or the community if released and should therefore be released under 18 U.S.C. § 3142(b) or (c).

O The Government opposes release.

Oo The Defendant has not been compliant with the conditions of release.

O If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

QO The Defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless: (1)(a)-the Court finds there is
a substantial likelihood that a motion for acquittal or new trial will be grante¢/ or (b) th@ Government has
that the Defendant is not likely to flee or pos¢ a

SIGNED August 18, 2020.

 

the date of its
United States

    
    

Failure to file written objections to this Report and Recommendation within fourteen (14) days fro
service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned
District Judge. 28 U.S.C. §636(b)(1)(B).
